Hill, C. J.
1. On a trial before the recorder of a police court, the recorder, after a lengthy cross-examination of a witness, remarked to the attorney for the accused, in effect, that it seemed to him that the attorney had “pumped the witness dry,” and that, as he had a heavy docket, he wished the attorney would expedite the examination, and that the attorney took up more time in the trial of cases in his court than any other attorney. Held, that this language of the recorder does not indicate that the accused did not have a fair and impartial trial, especially in view of the fact that the recorder told the attorney, in the same connection, that he would stay on the bench until midnight, if necessary, to conclude the case.
2. The constitutional question raised in the petition for certiorari, not being referred to in the argument or brief of counsel for the plaintiff in error, will be treated as abandoned.
3. The credibility of the witnesses was a matter for the recorder, and the evidence was sufficient to show that the accused had violated the city ordinance as alleged. Judgment affirmed.